OFFICE      OF THE    ATTORNEY          GENERAL          OF        TEXAS




                               AUSTIN


                                                #tWCh         6,           1959




or   it0   0rricerr   w.rare     mot    aatr   as0      n0t   perror;r-
ed in oazxmt:on zlth tlw;:: offialnl   datier.
F o rlut:.b r itla
                 o u::;o
                      r    r th e-~q x m ltlot::at
                             tinni:            n
th eo o r vr1s
             tynot liable rijr rfa oeg:?;;cnt act8
or its ol’rioerr a:-01
’:




              ?iusebuu Y8 I'll CoWty, i6 9s; 420
              m~@llnn Co-mty v’o ma,   17 5.; (rd) 338’
              Flbria Y@ @llY0ston Ccunty, 35 s: 540
              Br7.m vs Liberty county, &xi9kx 303
               20 hwo aosrobad the stotutor and have
     fo*md no statute Chat impoma liabllltp    an the
     oowity for suoh aa tiJ*~rp. 20, themfore,   advlea
     you there is no etatutory lroagtloc to the gener-
     al rule aa 8totod.   It tr the opinion of thir de-
       w20nt         thnt    wcor   tC0    r%0ta     giy0a    to   u8   h    your
      ctter, Denton County wwJ.6 sot. be liable
     p"                                         for the
     lnjurles or.used by Che automobile driven by the
     sb0rifr Or hi0 aOpUtiWh
               You hwo aleo asked if the Co~a&sdon-
     as*  Ccurt of your ownty wouLd ham autLorlty to
     oontaot  rur Llnbiilty inaur:moe to oover tha ln-
     :ur1os     cr    Cfirla~all   to   tJl0parson     or    ~m9erty        of
     another by oollision of th8 8hdfr II oar with
     the ;7roprty or porrrm of ouoh other 9eremr
                 .;rt;lcle 3, ;ection   52 of our Cmatitu-
     t1on lonios the rieht Qf a 001mty to ma ita
     oredit or grant imbllo mnoy in aid oi or to say
     IkdlviduL ~~0think thir aoatlon of our OonaU-
     t&ion erprcusly forbida tho oounty 003tl~snloner~
     to 0catr:;ot firrilability      ~urrur*nos to oover la-
     jurlar and af-y;8t3    rosultlng *cm the rota or
     it 8 srr~loyuss.
                                                                        .
                  It ia the oplnlon of thie dcyartoont
     th.?t the Caacissionors~    Court of fro;;tan Count
     doee not hay0 the a;lti:orlty tu contmot Sor 1i[a-
     b:llty Fnnur:.nce   to covor the f2ol.a $lvsn la
     your lsttsr.